Order entered June 17, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00480-CV

                                CITY OF CELINA, Appellant

                                               V.

                          LEWIS DICKERSON, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-02766-2010

                                           ORDER
         We GRANT appellees’ June 13, 2013 motion for an extension of time to file a brief. We

ORDER the brief tendered to this Court by appellees on June 13, 2013 filed as of the date of this

order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE